484 F.2d 923
84 L.R.R.M. (BNA) 2332, 72 Lab.Cas.  P 13,970
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BEDFORD DISCOUNTERS, INC., Respondent.
No. 73-1148.
United States Court of Appeals,First Circuit.
Argued Sept. 7, 1973.Decided Sept. 20, 1973.

Warren Cox Ogden, Jr., Atty., with whom Peter G. Nash, Gen. Counsel, John S. Irving, Deputy Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Elliott Moore, Asst. Gen. Counsel and Robert Sewell, Atty., Washington, D. C., were on brief, for petitioner.
George A. Burnstein, Philadelphia, Pa., with whom Kleinbard, Bell & Brecker, Philadelphia, Pa., was on brief, for respondent.
Before COFFIN, Chief Judge, CAMPBELL, Circuit Judge, and KILKENNY, Senior Circuit Judge.*
PER CURIAM.


1
The findings of the Board that the Bedford Discounters, Inc. violated the National Labor Relations Act, 29 U.S.C. Sec. 151 et. seq. Secs. 8(a) (1) by engaging in threats of reprisal, coercive interrogation, promises and grants of benefits and 8(a) (3) and (1) in discharging employees because of their union activity are amply supported by the record as a whole.  Further, because the Board's findings are clearly supported, we cannot regard the company's resistance thereto as anything but frivolous: "Some penalty should attach to taking up our time with such a meritless contention."  N.L.R.B. v. Smith & Wesson, 424 F.2d 1072, 1073 (1st Cir. 1970).  Application for enforcement of the order of the National Labor Relations Board is granted and pursuant to FRAP 38 the Board will recover, in addition to its regular costs, the sum of $250 for expenses.



*
 Of the Ninth Circuit sitting by designation